DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–23 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2019/0356008 A1.

Specification
The abstract of the disclosure is objected to because:
The abstract describes the different layers are "an anode, an electrode and a cathode." The term "electrode" appears to be inadvertently used instead of "electrolyte."
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The term "CO-oxide" is used in paragraph [0027] to describe an example of an electronic conductor. C commonly represents carbon; O commonly represents oxygen; and Co commonly represents cobalt. The molecular formula CO is carbon monoxide. The term "CO-oxide" appears to represent carbon monoxide oxide and is unclear. It is unclear if "CO-oxide" is intended to represent a cobalt oxide or a type of carbon oxide.


Claim Objections
Claim(s) 1 and 18 is/are objected to because of the following informalities:
Claim 1 does not end with a period. Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m). Claim 1 should end with a period.
Claim 18 recites the limitation "baraium strontium cobalt iron oxide." Claim 18 should recite the limitation "barium strontium cobalt iron oxide."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the different layers comprise an anode, an electrode and a cathode." It is unclear if the solid oxide fuel cell contains three electrodes (i.e., an anode, a cathode, and an electrode) or only two electrodes (i.e., an anode and a cathode) and an electrolyte (i.e., the term "electrode" has been inadvertently used instead of "electrolyte").
Claim 2 recites the limitation "wherein the method only sprays one anode layer, one electrode layer and one cathode layer." It is unclear how the solid oxide fuel cell can made from only one anode layer, one electrode layer, and one cathode layer. A solid oxide fuel cell requires an electrolyte layer. The term "electrode" appears to be inadvertently used instead of "electrolyte."
Claim 3 recites the limitation "wherein the method only sprays two anode layers, two electrode layers and two cathode layers." It is unclear how the solid oxide fuel cell can made from only two anode layers, two electrode layers, and two cathode layers. A solid oxide fuel cell requires an electrolyte layer. The term "electrode" appears to be inadvertently used instead of "electrolyte."
Claim 4 recites the limitation "wherein the spraying occurs at a temperature ranges from 5 °C to about 50 °C." It is unclear if the term "ranges" is being used as a verb (i.e., the temperature at which the spraying occur ranges from 5 °C to about 50°C) or a noun (i.e., the spraying occurs at multiple temperature ranges from 5 °C to about 50°C).
Claim 5 recites the limitation "wherein a heat-treatment can be applied after spraying each layer in temperature ranges from about 850 °C to about 1500 °C." It is unclear if the term "ranges" is being used as a verb (i.e., the temperature at which the heat-treatment occur ranges from about 850 °C to about 1500°C) or a noun (i.e., the heat-treatment occurs at multiple temperature ranges from 850 °C to about 1500°C).
Claims 6–8 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 6–8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the atomization method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10–12 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 10–12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a sprayed layer." Claim 1, which claim 13 is directly dependent, recites the limitation "a sprayed layer." It is unclear if "a sprayed layer" recited in claim 13 is further limiting "a sprayed layer" recited in claim 1.
Claim 13 recites the limitation "a thickness variance of less than one sigma." It is unclear what the limitation "sigma" represents. The term "sigma" can represent the standard deviation of a sample. However, the specification nor the claims provide any guidance to what the term "sigma" represents. Therefore, the limitation "a thickness variance of less than one sigma" is unclear.
Claim 14 recites the limitation "the anode layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "CO-oxide." C commonly represents carbon; O commonly represents oxygen; and Co commonly represents cobalt. The molecular formula CO is carbon monoxide. The limitation "CO-oxide" appears to represent carbon monoxide oxide and is unclear. It is unclear if "CO-oxide" is intended to represent cobalt oxide or a type of carbon oxide. Therefore, the limitation "CO-oxide" is indefinite.
Claim 16 is directly dependent from claim 14, indirectly dependent from claim 1, and includes all the limitations of claims 1 and 14. Therefore, claim 16 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 17 recites the limitation "the cathode layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 are directly dependent from claim 17, indirectly dependent from claim 1, and includes all the limitations of claims 1 and 17. Therefore, claims 18 and 19 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, in the preamble, "[t]he solid oxide fuel cell of claim 1." Claim 1 is directed to a method of forming different layers in a solid oxide fuel cell. It is unclear if claim 20 is directed to a method of forming different layers in a solid oxide fuel cell or a solid oxide fuel cell.
Claim 20 recites the limitation "the electrolyte" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites, in the preamble, "[t]he solid oxide fuel cell of claim 1." Claim 1 is directed to a method of forming different layers in a solid oxide fuel cell. It is unclear if claim 21 is directed to a method of forming different layers in a solid oxide fuel cell or a solid oxide fuel cell.
Claim 21 recites the limitation "the electrolyte" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites, in the preamble, "[t]he solid oxide fuel cell of claim 1." Claim 1 is directed to a method of forming different layers in a solid oxide fuel cell. It is unclear if claim 22 
Claim 22 recites the limitation "the electrolyte" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites, in the preamble, "[t]he solid oxide fuel cell of claim 1." Claim 1 is directed to a method of forming different layers in a solid oxide fuel cell. It is unclear if claim 23 is directed to a method of forming different layers in a solid oxide fuel cell or a solid oxide fuel cell.
Claim 23 recites the limitation "the electrolyte" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 20–23 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 20 recites, in the preamble, "[t]he solid oxide fuel cell of claim 1." Claim 1 is directed to a method of forming different layers in a solid oxide fuel cell. Claim 20 fails to 
Claim 21 recites, in the preamble, "[t]he solid oxide fuel cell of claim 1." Claim 1 is directed to a method of forming different layers in a solid oxide fuel cell. Claim 21 fails to include the limitations of claim 1 with respect to the method of forming different layers in a solid oxide fuel cell. Therefore, claim 21 fails to include all the limitations of the claim upon which it depends.
Claim 22 recites, in the preamble, "[t]he solid oxide fuel cell of claim 1." Claim 1 is directed to a method of forming different layers in a solid oxide fuel cell. Claim 22 fails to include the limitations of claim 1 with respect to the method of forming different layers in a solid oxide fuel cell. Therefore, claim 22 fails to include all the limitations of the claim upon which it depends.
Claim 23 recites, in the preamble, "[t]he solid oxide fuel cell of claim 1." Claim 1 is directed to a method of forming different layers in a solid oxide fuel cell. Claim 23 fails to include the limitations of claim 1 with respect to the method of forming different layers in a solid oxide fuel cell. Therefore, claim 23 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 7–15, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham et al. (US 2001/0003010 A1, hereinafter  Pham).
claims 1, 4, 7–9, and 21, Hsu discloses a method of forming different layers in a solid oxide fuel cell (10, C3/L32–C4/L52) comprising:
preparing a slurry (C4/L32–46);
delivering the slurry to a spray nozzle (C4/L32–46);
spraying the slurry onto a support (14) to produce a sprayed layer (C3/L39–52); and
drying the sprayed layer (C3/L39–52);
wherein the different layers comprise an anode (12), an electrolyte (16) and a cathode (18, Fig. 1A) and
wherein the support (14) is a metal or metal oxide (C4/L47–52) which is later removed (Fig. 1A, C3/L39–52)
Hsu does not explicitly disclose:
atomizing and spraying the slurry onto a support to produce a sprayed layer;
wherein the spraying occurs at a temperature ranges from 5° C. to about 50° C;
wherein the pressure of the spraying ranges from about 0.5 psi to about 100 psi;
wherein thickness of each layer deposited by single spraying pass ranges from about 50 nm to about 1 μm;
wherein the atomization method is either ultrasonic or pneumatic; and
wherein the electrolyte is a doped ceria.
Pham discloses a method of forming different layers in a solid oxide fuel cell comprising preparing a slurry (2, [0032]); delivering the slurry to a spray nozzle (6, [0032]); atomizing and spraying the slurry (6) onto a support (8) to produce a sprayed layer (Fig. 1, [0021]); wherein the spraying occurs at a temperature ranges from 5° C. to about 50° C (see spraying, [0037]); 
Regarding claim 2, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the method only sprays one anode layer (12), one electrolyte layer (16) and one cathode layer (18, C3/L39–52).
Regarding claim 10, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated at least two times (C3/L39–52).
Regarding claim 11, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry is repeated at least three times (C3/L39–52).
Regarding claim 12
wherein the step of spraying the slurry is repeated until the cumulative thickness of each layer is at least 1 μm (C4/L15–32).
Regarding claim 13, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the step of spraying the slurry produces a sprayed layer with a thickness variance of less than one sigma (C4/L15–32).
Regarding claim 14, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the anode (12)  is selected from a mixture comprising an electronic conductor and an ionic conductor (see anode, C4/L15–32).
Regarding claim 15, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electronic conductor is selected from the group consisting of: NiO, Co-oxide, CuO or combinations thereof (see anode, C4/L15–32).
Regarding claim 17, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the cathode (18) is selected from a mixture comprising an electronic conductor and an ionic conductor (see cathode, C4/L15–32).
Regarding claim 20, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a dense stabilized zirconia (C4/L15–32).

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) as applied to claim(s) 1 above, and further in view of Day et al. (US 2007/0180689 A1, hereinafter Day).
Regarding claims 3 and 5, modified Hsu discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the method only sprays two anode layers, two electrolyte layers and two cathode layers; 
wherein a heat-treatment can be applied after spraying each layer in temperature ranges from about 850° C. to about 1500° C.
Day discloses a method of forming different layers in a solid oxide fuel cell comprising spraying only two anode layers, two electrolyte layers and two cathode layers (see functional layers, [0053]); and heat-treating after spraying each layer at a temperature from about 850 °C to about 1500 °C (see sintered, [0060]–[0068]) to reduce manufacturing costs (see functional layers, [0053]). Hsu and Day are analogous art because they are directed to solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid oxide fuel cell of modified Hsu with the multiple passes and heat treatment as taught by Day in order to reduce manufacturing costs.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) as applied to claim(s) 1 above, and further in view of Korevaar et al. (US 2007/0072035 A1, hereinafter Korevaar).
Regarding claim 6
wherein flow rate of the spraying ranges from about 0.1 ml/min to about 20 ml/min.
Korevaar discloses a method of forming different layers in a solid oxide fuel cell comprising spraying at a flow rate from about 0.1 mL/min to about 20 mL/min (see powder reed rate, [0067]) to improve the active layer characteristics and improve the power density (see SOFC, [0012]). Hsu and Korevaar are analogous art because they are directed to solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make solid oxide fuel cell of modified Hsu with the flow rate of Korevaar in order to improve the active layer characteristics and improve the power density.

Claim(s) 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) as applied to claim(s) 14 and 17 above, and further in view of Horiuchi et al. (US 2008/0187806 A1, hereinafter Horiuchi).
Regarding claims 16, 18 and 19, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the ionic conductor is selected from the group consisting of: yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof;
wherein the electronic conductor is selected from the group comprising: lanthanum strontium iron cobalt oxide, strontium samarium cobalt oxide, lanthanum strontium iron oxide, lanthanum strontium cobalt oxide, barium strontium cobalt iron oxide or combinations thereof;
wherein the ionic conductor is selected from the group comprising: doped ceria, stabilized zirconia and combinations thereof.
Horiuchi discloses a solid oxide fuel cell comprising an anode (see anode electrode layer, [0027]) comprising an ionic conductor selected from the group consisting of: yttria stabilized zirconia, scandia stabilized zirconia, gadolinium doped ceria, samarium doped ceria, doped barium zirconate cerate or combinations thereof (see SDC, [0027]); and a cathode (see cathode electrode layer, [0027]) comprising an electronic conductor selected from the group comprising: lanthanum strontium iron cobalt oxide, strontium samarium cobalt oxide, lanthanum strontium iron oxide, lanthanum strontium cobalt oxide, barium strontium cobalt iron oxide or combinations thereof (see SSC, [0027]), and an ionic conductor selected from the group comprising: doped ceria, stabilized zirconia and combinations thereof (see SDC, [0027]) to prevent the deterioration of power generation efficiency (see excellent oxidation resistance, [0021]). Hsu and Horiuchi are analogous art because they are directed to solid oxide fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cathode and anode of modified Hsu as taught by Horiuchi in order to prevent the deterioration of power generation efficiency.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) as applied to claim(s) 1 above, and further in view of Luo et al. (US 2011/10195342 A1, hereinafter Luo).
Regarding claim 22, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a porous BZCYYb electrolyte.
.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,230,849 A) in view of Pham (US 2001/0003010 A1) as applied to claim(s) 1 above, and further in view of Liu et al. (US 2013/0196247 A1, hereinafter Liu).
Regarding claim 23, modified Hsu discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a Sc-doped BZCY.
Since the prior art of Liu recognizes the equivalency of stabilized zirconia and Sc-doped BZCY in the field of solid oxide fuel cells (see BZCYSc, Table 1), it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the stabilized zirconia of modified Hsu with the Sc-doped BZCY of Liu as it is merely the selection of functionally equivalent electrolyte materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent electrolyte materials is generally recognized as being within the level of ordinary skill in the art.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.